FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 22, 2022

                                        No. 04-22-00339-CR

                                         Rodolfo MEZA, Jr.,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CR0543
                              Honorable Jennifer Pena, Judge Presiding


                                           ORDER
         The trial court deferred adjudication in the underlying cause on February 22, 2021.
Because appellant did not file a motion for new trial, the notice of appeal was due by March 24,
2021. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was
due by April 8, 2021. See id. R. 26.3. Appellant filed two pro se notices of appeal—the first on
June 8, 2022 and the second on June 9, 2022—reflecting a sentenced imposed on February 22,
2022. On June 14, 2022, the trial court appointed appellate counsel. On June 16, 2022, appellant
filed a third pro se notice of appeal, together with a motion for leave to file late notice of appeal,
reflecting a sentenced imposed on February 22, 2021. The trial court’s docket sheet reflects a
motion to revoke/adjudicate was heard on February 9, 2022 and was denied. No adjudication
order appears in the record.

          We have identified two potential jurisdictional defects that may require us to dismiss this
appeal.

       First, a timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appears that the notices of appeal and motion for extension were untimely filed.
                                                                                       FILE COPY

        Second, Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal
must be dismissed if a certification that shows the defendant has a right of appeal has not been
made part of the record under these rules.” TEX. R. APP. P. 25.2(d). Here, the clerk’s record
contains a written plea bargain, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. Therefore, the trial court’s
certification appears to accurately reflects that the criminal case is a plea-bargain case and the
defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).

       We therefore ORDER appellant to clarify the order appealed from and to show cause in
writing by JULY 22, 2022 why this appeal should not be dismissed for lack of jurisdiction.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court